Citation Nr: 1205376	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-06 431	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for degenerative spondylosis of C2-C7.

2.  Entitlement to service connection for degenerative joint disease of the left shoulder.

3.  Entitlement to service connection for degenerative joint disease of the right shoulder.

4.  Entitlement to service connection for osteoarthritis of the left hip.

5.  Entitlement to service connection for osteoarthritis of the right hip with coxa magna.

6.  Entitlement to service connection for a left hand disorder manifested by loss of feeling.

7.  Entitlement to a rating higher than 10 percent for a right wrist disability as a residual of an injury.

8.  Entitlement to a rating higher than 10 percent for a low back disability, specifically, for residuals of fractured vertebrae at L3, L4 and L5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from to November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2011, that RO was notified the Veteran had moved to Florida, and a hearing at the RO in Detroit before the Board (Travel Board Hearing) already had been scheduled, so he failed to appear for it.  Because of his relocation, his claims file was transferred to the RO in St. Petersburg, Florida, and that field office certified his appeal to the Board.

The Board, however, is remanding the claims to the RO via the Appeals Management Center (AMC), in Washington, DC, to satisfy his outstanding hearing request.



REMAND

In a letter dated August 17, 2011, the Veteran was notified that a Travel Board Hearing at the RO in Detroit, Michigan, had been scheduled for September 15, 2011.  In a letter dated August 18, 2011, but not received until September 2, 2011, he informed the Detroit RO that he had moved to Florida.  He provided his new address and requested that his claims file be transferred to the RO in the state of his new residence.  Apparently because of his relocation, he failed to appear for his September 15, 2011, hearing at the RO in Detroit.  The Board therefore is providing him another opportunity to have this requested hearing since the notification letter concerning his prior hearing apparently was sent to his old address in Michigan, rather than to his new address in Florida.  See 38 C.F.R. §§ 20.700(a), 20.704 (2011).

Accordingly, the claims are REMANDED for the following action:

Schedule another Travel Board hearing at the earliest available opportunity (or, if the Veteran prefers, such as because it could perhaps occur sooner, a videoconference hearing before the Board).  Whichever type of Board hearing he elects, notify him of the date, time and location of the hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have a hearing, or fails to report for it on the date scheduled, then also document this in the claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

